IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                November 8, 2011 Session

                   BECKY COOPER v. JASON POWERS, et al.

           Interlocutory Appeal from the Circuit Court for Bradley County
                    No V-03-1118 Hon. J. Michael Sharp, Judge


            No. E2011-01065-COA-R9-CV-FILED-NOVEMBER 29, 2011




                                 DISSENTING OPINION

        This case was appealed pursuant to Tenn. R. App. P. 3. The appellee raised the issue
that the appeal was not from a final judgment pursuant to any rules of the Court.

        The majority engaged in the fiction that we had granted the appeal pursuant to Tenn.
R. App. P. 9. On occasion we have done this in the past. I do not believe we should engage
in that fiction to entertain this appeal under the circumstances of this case. Admittedly there
are other issues to be decided by the Trial Court and the arguments that we have accepted in
the past that to treat a premature appeal as a Rule 9 appeal without having granted it would
preclude needless litigation does not obtain here. If either party is unhappy with the outcome
of the remaining issues, the case will again be before this Court. Accordingly, I would
dismiss the appeal as premature.




                                                   _________________________________
                                                   HERSCHEL PICKENS FRANKS, P.J.